Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 1 of 20




                   EXHIBIT A
Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 2 of 20




                EXHIBIT A-1
     Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 3 of 20                             2/3/2021 4:03 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 50328101
                         2021-06773 / Court: 157                                                           By: Joshua Hall
                                                                                                 Filed: 2/3/2021 4:03 PM
                                  CAUSE NO.- - - - - -

JOHNNY BRYANT                                   §           IN    THE     DISTRICT           COURT
Plaintiff                                       §
                                                §
                                                §
V.                                              §                   HARRIS COUNTY, TEXAS


                                                                                   *
                                                §
INTERCONTINENTAL TERMINALS
COMPANY, LLC; AND CIMA
                                                §
                                                §
                                                                                  ~
SERVICES, LP.                                   §                _ _ _ J~AL DISTRICT
Defendants
                                                                        ~ND
                                                §

                 PLAINTIFF'S ORIGINAL PETITION JURY
                        AND RE UESTS FOR DISCLOSU

TO THE HONORABLE JUDGE OF SAID COURT:
                                                                ~
                                                             (@@jj
       COMES NOW JOHNNY BRYANT, Individual~einafter referred to as "Plaintiff')
complains of INTERCONTINENTAL TERMIN~COMPANY, LLC ("ITC") AND
CIMA SERVICES, LP. ("CIMA"), (hereinaft:r~red to as "Defendants") and for cause of
action would respectfully show unto the Court a~lows:
                                 (I)   M.~ARY RELIEF
       Discovery is intended to be con~d under Level 2 of Texas Rules of Civil Procedure

190. Plaintiff intends to seek moneta~lief of $100,000 or less, including damages of any kind,

penalties, costs, expenses, pre-j~nt interest, and attorney fees.

                           ft~         (11)    PARTIES
                         g~
1.     Plaintiff JO~RYANT is a resident of HARRIS COUNTY, Texas.
                    ~
2.     Defendant ~RCONTINENTAL TERMINALS COMPANY, LLC is a corporation

       forme#r Delaware law with its principal place of business in Harris County, Texas

       a~~ subject to jurisdiction in Texas, and thus subject to jurisdiction in Texas. ITC
       operates a facility in Harris County, Texas in or around the City of Deer Park, Texas along

       the Houston Ship Channel (the "ITC Facility"). According to Texas Secretary of State

       records, ITC maintains its corporate office at 1021 Main Street, Suite 1150, Houston, Texas



                                                1
     Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 4 of 20



       77002-6508. ITC may be served with process through its registered agent, CT Corporation

       System, CT Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136.

3.     Defendant CIMA SERVICES, LP ("CIMA") is a limited partnership engaged in business

       in the State of Texas, with its principle place of business at 790 W. Sam Houston Parkway

       North, Suite 202, Houston, Texas 77024. Consequently, it is a Tex~#en for both

       diversity and removal jurisdiction purposes. It may be served throu~Qregistered agent,
                                                                           •~

       Loren R. Cook & Associates Ltd., LLP., 790 W. Same Hou~Pkwy. N, Suite 202,
                                                                      •~

       Houston, Texas 77024. The general partner of CIMA is ~ A Services Management,

       Inc.'s registered agent for service is also Loren R. Coo~cf@Associates Ltd., LLP., 790 W.
                                                               ~
       Same Houston Pkwy. N, Suite 202, Houston, Tex~24.

                            (111)    JURISDICTION~ VENUE
                                                      ~~
       Venue is proper in Harris County on the~~ds that at all times material to this lawsuit

and to the filing of this lawsuit, all or a su~~al part of the events or omissions giving rise to

this claim occurred in Harris County, Te~Therefore, venue properly lies in Harris County
                                       (©
                        (IV)        ,NOMER/MISIDENTIFICATION

       In the event any parties ~isnamed or are not included herein, it is Plaintiff's contentions

that such was a "misid":'~on," "misnomer" and/or such parties are/were "alter egos" of

parties named herein.~  U
                   •~

               ,                            (VJ       FACTS

4.     The ~~acility is a large petrochemical terminal along the Houston Ship Channel. The

       IT~acility is approximately 265 acres and at the time of the incident described below

       (the "ITC Incident") contained 242 tanks with a storage capacity of 13 million barrels. ITC

       receives and services its customers' products by ship, barge, pipeline, rail, and truck.

5.     This lawsuit stems from a March 17, 2019 fire and explosion that occurred at the ITC

       Facility. The fire began when butane was being injected into Tank 80-8, which contained
                                                  2
     Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 5 of 20



       naphtha, a volatile substance used to create octane-boosting components for gasoline. The

       fire occurred when the Tank 80-8 manifold had a catastrophic failure causing the butane to

       vaporize and ignite. The portion of the facility where the fire occurred contained fifteen

       storage tanks in three rows of five. Tank 80-8 was located approximately in the middle of

       the tank farm. Notably, there was no foam fire suppression system in p ~ d no access

       to dry chemical fire suppression or foam, which would have quickly ~Qui shed the blaze.
                                                                          •~

       Therefore, the fire burned uncontrolled and spread to adjacent~~ 80-2, 80-3, 80-5, 80-
                                                                         ~
                                                                   Q~
                                                                     •

       6, 80-11 and 80-13.

6.     The fire continued to rage fueled by chemicals containe~the multiple storage tanks that
                                                              ~
       were compromised by the fire and a dark black c~r!/Jl/r smoke engulfed the surrounding

       area for miles. Additional tanks caught fire,   ~ approximately       11 tanks were actively
                                                     ~
       burning and releasing air contaminants oi~h 18 through 19, 2019. The tanks contained

       gasoline blend stocks and compon.~uch as xylene, toluene and pyrolysis gasoline

       (which contains the carcinogen b~ne). The fire was put out for several hours on March
                                      (©
       20, 2019, but in the eveni~~nk re-ignited and was subsequently extinguished.

7.     On March 21 and 22, 2cQ benzene emissions caused by the damaged tanks resulted in a

       shelter-in-place fo~ents in Deer Park and La Porte and local school districts were

       closed. On m ~ occasions air quality tests revealed Benzene and other volatile organic
                  •~

       compourC) readings in excess of the action levels set by the Occupational Safety

       a n d ~ Administration (OSHA). In fact, an air monitoring report revealed 51 benzene

       de~ions with an average concentration of 2.71 ppm, with a peak detection of 10.55 ppm

       near the intersection of Highway 225 and Independence Parkway on March 21, 2019.

8.     In the afternoon of March 22, 2019, two tanks re-ignited sending another plume of black

       smoke into the air. Additionally, a containment dike surrounding the tanks collapsed

       resulting in the discharge of industrial waste and firefighting foam into a nearby ditch, and
                                                 3
      Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 6 of 20



        eventually Tucker Bayou and the Houston Ship Channel. The contents of the ditch ignited

        and burned for approximately an hour sending more black smoke and contaminants into

        the air.

9.      ITC has a long history of state and federal environmental violations. According to the

        Texas Commission on Environmental Quality, Intercontinental Termin~~pany (ITC)

        has been fined for multiple infractions that could have been avoi~ 2008, ITC was
                                                                           •~

        fined when a relief valve failed causing 6,745 pounds of un~~zed butadiene to be
                                                                      •~

        released into the atmosphere due to the facility's failure to ~ n t an increase in pressure.

        The Commission said the event was "avoidable by bette~rational practices." Butadiene
                                                                ~
        is a carcinogen to humans and is used to make p l ~

10.     In 2009, ITC was fined for failing to "prevent iWoverloading of a railcar resulting in the
                                                     ~
        unauthorized release of 1,452 pounds of~ e , a hazardous air pollutant, during a four-

        hour emissions event." This event ~ o said to be avoidable because the release was

        due to an operator failing to tight~ bolt on a hatch.
                                       (©
11.     ITC has committed repeat~~ter violations. In 2017, the TCEQ fined ITC for releasing

        cyanide into the San   Jag River basin in an amount more than ten times the permitted
        levels. In 2016, IT~~ased more than three times the limit for sulfide, and in 2015 ITC

        was found ov~Vlimit for chlorine discharge. Since July 2017, ITC has also failed to file
                   •~

        monito~orts on its chemical services, as required by federal regulations.

12.     ITC ~des that over just the first 24-hour period following the ITC Incident, the fire

        e~d approximately 6,287,543 pounds of carbon monoxide; 957,116 pounds of naphtha

        (a flammable liquid hydrocarbon mixture); 889,906 pounds of gasoline blend stock;

        460,243 pounds of lube oil; 111,758 pounds of toluene (a water-insoluble liquid

        predominantly used as an industrial feedstock); 73,824 pounds of nitrogen dioxide; and

        3,314 pounds of sulfur dioxide. At least ten 80,000 barrel tanks containing different
                                                 4
      Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 7 of 20



        petrochemicals burned, and there were weeks of elevated benzene levels resulting in

        closures to schools, businesses, and infrastructure.

13.     On March 17, 2019, Plaintiff, Johnny Bryant was exposed to contaminants from the fire.

        He has suffered from health problems, including respiratory infections and shortness of

        breath as a result of breathing the toxic cloud released by Defendants.~~rt, Plaintiff

        has suffered injuries and damages as a proximate result of Defenda~egligent acts and
                                                                          •~

        omissions which resulted in the massive fire subject to this law~
                                                                     •~

                       (VI)   NEGLIGENCE AND GROSS NEGi®~NCE

14.     Plaintiff incorporates by reference all preceding para~s as if fully stated herein and

        further states as follows:                         ,;fj;,~
15.     The acts and omissions of Defendants consti~ negligence and gross negligence, and
                                                      ~
        separately and concurrently were a proxi~ause of the incident upon which this suit is

        based, and of the injuries and dam~ffered and sustained by Plaintiff. The negligent

        acts and omissions of Defendants~ude the following:
                                        (©
        a.        Defendants failed ~~intain equipment, including the Tank 80-8 manifold and
                  seals;          ~

        b.        Defendants f ~ to have in place a fixed foam fire suppression system for fire
                  preventi~,~~;ol or direct extinguishment of any flammable or combustible
                  liquid ~Mi thin their tanks;
                      •~

        c.    ~ a n t s failed to ensure that foam generating equipment, including the foam
                    trate tank and pump were constructed to resist fire and heat, and/or failed to
             ~      he equipment in an area that would be protected from exposure to fire;

        d.        Defendants failed to have access to dry chemical and/or foam fire suppression
                  materials to extinguish the fire after it started;

        e.        Defendants failed to adequately train workers regarding the hazards of injecting
                  butane into tank manifolds;



                                                  5
      Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 8 of 20



        f.     Defendants failed to implement written procedures to maintain the ongoing fitness
               for service of Tank 80-8 injection/circulation piping components;

        g.     Defendants failed to use ordinary care in developing and implementing a safety and
               fire prevention program;

        h.     Defendants failed to supervise and train workers to ensure that any s ~ guidelines
               in place would be enforced to protect against leaks when injectin~ane into tank
               manifolds;                                                      ~
                                                                       ~
        1.     Defendants caused and permitted the release of volatile~nic compounds and
               chemicals resulting in a continuous toxic cloud over ¾~e, Deer Park and other
               parts of Harris County, Texas;                       Q~
       J.      Defendants failed to use ordinary care in moni·
                                                           t <f@the release of air contaminants
               and providing adequate warnings to the c G unity of the release of volatile
               organic compounds and chemicals, includ~ nzene;
                                                         ~
        k.     Defendants failed to perform ins~=~ and tests on the Tank 80-8 cargo pump
               discharge circulation piping and i~on point process piping; and

        1.     Defendant used process pipi~ank 80-8 that was below the minimum required
               thickness to inject and mi~tane with Naphtha.

16.     Each of the foregoing act~missions, when taken separately or together, constitute

        negligence. Such acts   e     a direct and proximate cause of the injuries and damages

        sustained by Plainti~~
                           g~
17.     The acts or omias of Defendants involved an extreme degree ofrisk of which they had
                      ~
        actual, s u ~ e awareness of the risk involved, but nevertheless proceeded with

        consci~difference to the rights, safety or welfare of others. Specifically, Defendants

        ha~ong history of incidents involving the release of toxic chemicals, as well as,

        citations and fines from regulatory agencies. Even after these events, at the time of this

        catastrophic fire, Defendants operated the facility with institutional ignorance or defiance

        to a culture of safety and accountability.

18.     The forgoing actions and inactions of Defendants, and/or their respective employees or

                                                     6
    Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 9 of 20



       agents, whether taken separately or together, were of such a character as to constitute a

       pattern or practice of intentional wrongful conduct or malice resulting in the damages

       sustained by Plaintiff. These acts or omissions satisfy both the objective and subjective

       elements of gross negligence which is governed by V.T.C.A., Civil Practice & Remedies

       Code§§ 41.001(11), 41.003(a). Indeed, Defendants had actual awaren~the extreme

       degree of risk associated with the release of toxic chemicals and ~and nevertheless
                                                                            •~

       proceeded with conscious indifference to the rights, safety, a~~elfare of Plaintiff by
                                                                       •~

       failing to act to minimize or eliminate these risks. Therefor~endants are guilty of gross

       negligence for which they should be held liable in pu~e and exemplary damages to
                                                                 ~
       Plaintiff                                            ,;fj;,~
                                  (VII) NEGLIGENC~ER SE

                                                   ~~~
       Defendants' conduct described herein co~=es an unexcused breach of duty imposed by

law. Plaintiffs are members of the class . ~ h e law was designed to protect. Defendants'

unexcused breach of the duty imposed ~ e law approximately caused Plaintiffs' injuries and
                                         (©

                                    ~
damages described herein.

                                  (U     (VIII) DAMAGES

       Plaintiff would sh~at as a proximate result of the Defendants' negligence, he has

suffered serious and ~Yng injuries, including the following:
                     •~

       a.        ~able medical care and expenses in the past. These expenses were incurred

              ft;;,~ Plaintiff for the necessary care and treatment of the injuries resulting from the
            ~ accident complained of herein and such charges are reasonable and were usual and
                 customary charges for such services in Harris County, Texas;

       b.        Reasonable and necessary medical care and expenses which will in all reasonable

                 probability be incurred in the future;

       c.        Physical pain and suffering in the past;
                                                   7
    Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 10 of 20



       d.      Physical pain and suffering in the future;

       e.      Physical impairment in the past;

       f.      Physical impairment which, in all reasonable probability, will be suffered in the

               future;

       g.

       h.
               Loss of earnings in the past;
                                                                              ~~   *
               Loss of earning capacity which will, in all probability, be in~Q in the future;
                                                                             •~

       1.      Disfigurement in the past;                                ~
                                                                        •~

       J.      Disfigurement in the future;                        <Q
       k.      The cost of future medical monitoring;              ~
                                                                (@@jj
       1.      Mental anguish in the past; and              ~~
                                                            ~
       m.      Mental anguish in the future.            ~
                                                      ~
       As a further result of the injuries sustain~Plaintiff JOHNNY BRYANT, individually

there is a reasonable probability Plaintiff ~ u i r e future medical care and attention and will

incur future reasonable and necessary ex~es for their medical care and attention.
                                       (©
                                  ~RULE 193.7 NOTICE

       Pursuant Texas Rule of~l Procedurel93.7 Plaintiff intends to use all of Defendants'

discovery responses as evi~at trial in accordance with such right and privileges.

                     ~U         (X) PRESERVING EVIDENCE
                   •~

       Plainti~ requests and demands that Defendants preserve and maintain all evidence

pertaining t~~ claim or defense related to the incidents made the basis of this lawsuit or the

damages ~ulting therefrom, including statements, photographs, videotapes, audiotapes,

surveillance or security tapes or information, business or medical records, incident reports, tenant

files, periodic reports, financial statements, bills, telephone call slips or records, estimates,

invoices, checks, measurements, correspondence, facsimiles, email, voicemail, text messages, any

evidence involving the incident in question, and any electronic image or information related to the
                                                  8
    Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 11 of 20



referenced incident or damages. Failure to maintain such items will constitute "spoliation" of the

evidence.

                                 (XI) DISCLOSURE REQUEST

       Pursuant Texas Rule of Civil Procedure 194, except as exempted by Rule 194.2(d) or as

otherwise agreed by the parties or ordered by the court, Defendants must,        ~ awaiting a
discovery request, provide to Plaintiff the information or material describe~~ule 194.2, 194.3,
                                                                           •~

and 194.4 of the Texas Rule of Civil Procedure.                           ~
                                                                      •~
                                          (XII) PRAYER               <Q
       WHEREFORE, PREMISES CONSIDERED, Plainti~quests Defendants be cited to
                                                               ~
appear and answer and that on final trial Plaintiff has:   ,;fj;,~
        1. Judgment against Defendants for a sum w~ the jurisdictional limits of the Court,
                                                      ~
            with prejudgment interest as provided~;

       2. Interest after judgment at the leg~until paid;

       3. Costs of suit;                  ~
                                        (©
       4. Damages for pain and ~ n g and mental anguish;

       5. Medical Expenses;     (U
       6. Punitive Damag~

       7. Such other~Qurther relief to which Plaintiff may be justly entitled to.
                   •~




             ~g
                ~                                      Respectfully submitted,

            ~




                                                  9
Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 12 of 20



                                       THE PAYNE FIRM, P. C.

                                       Isl David Points

                                       David Points, III
                                       SBN: 24105943
                                       dpoints@paynelawfirm.com
                                       THE PAYNE LAW FIRM, P ~
                                       2900 Smith Street, Ste. 200 @~
                                       Houston, TX 77006        fr~~
                                       TBN: 24101420            Y
                                       (713) 223-5100     lJf
                                                          •

                                       Dpoints@paynela~.com

                                                    Q~
                                                   ~
                                                (@@jj
                                             ~~
                                        ~;:j}
                                       ~
                                   ~
                                ~~
                             ~
                           (©


                    0
                       ~
                  ~~
                u(g
             ~
           •~




     ~g
        ~
    ~




                                  10
Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 13 of 20




                 EXHIBIT A-2
     Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 14 of 20




                                      CAUSE NO. 2021-06773

JOHNNY BRYANT,                                   §          IN THE DISTRICT COURT OF
                                                 §
                  Plaintiff,                     §
                                                 §
v.                                               §           HARRIS COUNTY, TEXAS
                                                 §
INTERCONTINENTAL TERMINALS                       §
COMPANY LLC and CIMA SERVICES,                   §
LP                                               §
                                                 §
                  Defendants.                    §          157th JUDICIAL DISTRICT

        DEFENDANT INTERCONTINENTAL TERMINALS COMPANY LLC’S
           MOTION TO TRANSFER VENUE AND, SUBJECT THERETO,
                         ORIGINAL ANSWER

                  Defendant Intercontinental Terminals Company LLC (“Defendant”) files its

Motion to Transfer Venue and, subject thereto, Original Answer to Plaintiff’s Original Petition,

Jury Demand, and Requests for Disclosure (the “Petition”).

                                 I.     Motion to Transfer Venue

                  Pursuant to Rule 257 of the Texas Rules of Civil Procedure, Defendant

respectfully requests that venue for this action be transferred from Harris County to another

county of proper venue under the Texas Civil Practice and Remedies Code. Defendant will

supplement the record with a brief in support of its motion and necessary affidavit upon

completion of sufficient discovery.

                                      II.    General Denial

                  Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies the allegations and claims set forth in Plaintiff’s Petition and demands strict proof thereof

by a preponderance of the credible evidence, as required by the Constitution and laws of the

State of Texas.
    Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 15 of 20




                                   III.    Affirmative Defenses

               1.      Plaintiff fails to state a claim upon which relief can be granted.

               2.      Plaintiff’s claims are barred because Plaintiff lacks standing to bring, in

whole or in part, the claims alleged in the Petition.

               3.      Defendant asserts the defense of contributory or comparative negligence

to the extent that the damages and injuries alleged in Plaintiff’s Petition were legally and

proximately caused, in whole or in part, by the negligence, fault, negligence per se, and other

culpable conduct of other persons or parties who failed to exercise the requisite degree of care

and caution, entitling Defendant to have the Court and jury apply the doctrine of comparative

negligence established by Tex. Civ. Prac. & Rem. Code § 33.001 et seq. to reduce any judgment

against it by the degree of negligence or fault attributable to any other person or party.

               4.      Defendant asserts the defense of superseding or intervening cause to the

extent that the damages and injuries alleged in Plaintiff’s Petition were legally and proximately

caused by separate and independent events or agencies that were not the result of Defendant’s

actions or reasonably foreseeable to Defendant or within its control.

               5.      Defendant denies that the alleged injuries of Plaintiff were proximately

caused by any alleged act or omission of Defendant.

               6.      As an affirmative defense, the evidence may show that one or more claims

of Plaintiff are barred in whole or in part by the failure to mitigate damages.

               7.      As an affirmative defense, the evidence may show that one or more of

Plaintiff’s claims are barred in whole or in part by the doctrine of waiver.

               8.      All conduct and activities of Defendant, as alleged in the Petition,

conformed to applicable statutes, government regulations, government-issued permits, and

industry standards based upon the state of knowledge at the time alleged in the Petition and/or


                                                  2
    Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 16 of 20




were taken at the specific direction of or in conjunction with or with approval or ratification by

federal, state, and/or local governmental authorities.

               9.      Alternatively, should any amount be cast against Defendant in judgment,

Defendant is entitled to a credit and off-set for any and all payments made to Plaintiff for any

purpose arising out of the incident and/or claims made the subject of this litigation, including,

but not limited to, settlement credits.

               10.     Defendant denies any liability for punitive or exemplary damages. In any

event, Plaintiff’s claims for exemplary damages are limited by Tex. Civ. Prac. & Rem. Code

§ 41.008.

               11.     Defendant denies any liability for punitive or exemplary damages. In any

event, Plaintiff’s claim for punitive damages against Defendant cannot be sustained because an

award of punitive damages under Texas law without proof of every element beyond a reasonable

doubt would violate Defendant’s rights under Amendments IV, V, VI, and XIV of the United

States Constitution and under Sections 9, 10, 14, and 19 of Article I of the Texas Constitution.

               12.     Defendant denies any liability for punitive or exemplary damages. In any

event, Plaintiff’s claims for punitive damages against Defendant cannot be sustained because an

award of punitive damages under Texas law by a jury that (1) is not provided any standard of

sufficient clarity for determining the appropriateness or the appropriate size of any punitive

damages award; (2) is not instructed on the limits of punitive damages imposed by the applicable

principles of deterrence and punishment; (3) is not expressly prohibited from awarding punitive

damages or determining the amount of an award of punitive damages, in whole or in part, on the

basis of invidiously discriminatory characteristics; (4) is permitted to award punitive damages

under a standard for determining liability for punitive damages that is vague and arbitrary and




                                                 3
    Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 17 of 20




does not define with sufficient clarity the conduct or mental state that makes punitive damages

permissible; and (5) is not subject to judicial review on the basis of objective standards, would

violate Defendant’s due process rights guaranteed by the Fourteenth Amendment to the United

States Constitution and by Section 19 of Article I of the Texas Constitution.

                13.    Defendant denies any liability for punitive or exemplary damages. In any

event, a punitive damages award would violate the prohibition against excessive fines contained

in the Eighth Amendment to the United States Constitution, as embodied in the due process

clause of the Fourteenth Amendment to that Constitution, and Article I, § 19 of the Texas

Constitution.

                14.    Defendant reserves the right to assert other affirmative defenses, cross-

claims, and designations of responsible third parties as discovery proceeds.

                                     IV.     Right to Amend

                Defendant reserves the right to amend this Answer.

                                     V.     Request for Jury

                Defendant requests a trial by jury and will pay the required fee in accordance with

the deadlines imposed by the Texas Rules of Civil Procedure.

                                           VI.    Prayer

                Defendant requests that this Court, after trial or final hearing of this case, enter

judgment in Defendant’s favor, that Plaintiff take nothing by reason of this suit, and that the

Court award Defendant its costs of court and expenses and all other relief to which it is entitled.




                                                 4
Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 18 of 20




                                Respectfully submitted,

                                BAKER BOTTS L.L.P.

                                By: /s/ Russell C. Lewis
                                      Russell C. Lewis
                                      Texas Bar No. 24036968
                                      Michael S. Goldberg
                                      Texas Bar No. 08075800
                                      Benjamin Gonsoulin
                                      Texas Bar No. 24099682
                                      Kelly Hanen
                                      Texas Bar No. 24101862
                                      Elizabeth Furlow
                                      Texas Bar No. 24109899
                                      One Shell Plaza
                                      910 Louisiana Street
                                      Houston, Texas 77002-4995
                                      Telephone: (713) 229-1767
                                      Facsimile: (713) 229-2867
                                      russell.lewis@bakerbotts.com
                                      michael.goldberg@bakerbotts.com
                                      ben.gonsoulin@bakerbotts.com
                                      kelly.hanen@bakerbotts.com
                                      elizabeth.furlow@bakerbotts.com




                                   5
Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 19 of 20




                                PHELPS DUNBAR LLP

                                By: /s/ Ivan M. Rodriguez
                                      Ivan M. Rodriguez
                                      Texas Bar No. 24058977
                                      Marc G. Matthews
                                      Texas Bar No. 24055921
                                      J. Alan Harrell
                                      Texas Bar No. 24114609
                                      500 Dallas, Suite 1300
                                      Houston, Texas 77002
                                      Telephone: (713) 626-1386
                                      Telecopier: (713) 626-1388
                                      ivan.rodriguez@phelps.com
                                      marc.matthews@phelps.com
                                      alan.harrell@phelps.com

                                ATTORNEYS FOR DEFENDANT
                                INTERCONTINENTAL TERMINALS
                                COMPANY LLC




                                   6
    Case 4:21-cv-00736 Document 1-1 Filed on 03/05/21 in TXSD Page 20 of 20




                               CERTIFICATE OF SERVICE

               This certifies that a copy of the above and foregoing was sent by electronic mail
to the following counsel of record on this 5th day of March 2021:

David Points, III
The Payne Law Firm, P.C.
2900 Smith Street, Ste. 200
Houston, TX 77006
Email: dpoints@paynelawfirm.com


                                            /s/ Russell C. Lewis
                                            Russell C. Lewis




                                               7
